PER CURIAM
Petitioner, an inmate at Oregon Women’s Correctional Center, seeks review of a final order of the Superintendent placing her in administrative segregation for one year. The state contends that this court does not have jurisdiction to review an order for administrative segregation under ORS 421.195, the relevant jurisdictional statute. We do. Snow v. OSP, 94 Or App 497, 766 P2d 1038 (1988); Evans v. OSP, 87 Or App 514, 743 P2d 168 (1987).
On the merits, petitioner contends that there was insufficient evidence to support a finding that she represents an immediate and continuing threat to the safety of the institution, its staff, inmates or herself. There is substantial evidence to support the findings, and the findings support the order.
Affirmed.